ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-116, concluding that ANTONIO M. De La CARRERA of PATERSON, who was admitted to the bar of this State in 1974, should be suspended from the practice of law for a period of three months for violating RPC 1.15(a) (negligent misappropriation of funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping deficiencies), RPC 4.1(a)(1) (false statement of material fact to third person), RPC 4.1(a)(2) (failure to disclose material fact to third person when disclosure is necessary to avoid assisting a criminal or fraudulent act by a client), RPC 8.4(a) (violating Rules of Professional Conduct), and RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that ANTONIO M. De La CARRERA is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in ' the prosecution of this matter.